Citation Nr: 1435059	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to service-connected disabilities.

2.  Entitlement to an increased initial rating for residuals of a thoracolumbar spine compression fracture, currently evaluated as 20 percent disabling from May 8, 2010, and 10 percent disabling prior to that date.

3.  Entitlement to an initial compensable rating for residuals of distal phalanx fractures of the second and third toes of the right foot.

4.  Entitlement to an initial compensable rating for bilateral pes planus.

5.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for treatment of the Veteran's service-connected thoracolumbar spine disability requiring convalescence.

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, M.F., and C.D.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned in November 2013.  

In November 2009, the Veteran filed a claim of entitlement to service connection for intervertebral disc syndrome (IVDS) secondary to the residuals of the thoracolumbar spine compression fracture.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for the thoracolumbar spine compression fracture, right foot toe fractures, and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, erectile dysfunction is proximately due to a service-connected disability.

2.  The Veteran's service-connected thoracolumbar spine disability has not required surgery necessitating at least one month of convalescence, has not required surgery with severe postoperative residuals, and has not required immobilization by cast, without surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to a service-connected disability.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b); 38 C.F.R. § § 3.102, 3.310 (2013).

2.  The criteria for a temporary total rating based on convalescence for the Veteran's service-connected thoracic spine disability have not been met.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his erectile dysfunction is proximately due to the medication used to treat his service-connected disabilities - to include hypertension, musculoskeletal disabilities (back and feet), and irritable bowel syndrome (IBS).  For the reasons discussed below, and resolving reasonable doubt in his favor, the Board finds that service connection for erectile dysfunction is warranted.

The Veteran also claims entitlement to a total temporary rating for a period of convalescence related to his service-connected thoracolumbar spine disability.  After careful consideration of the lay and medical evidence, the Board finds that a convalescent rating is not warranted under 38 C.F.R. § 4.30.

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. § § 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § § 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Regarding the claim of entitlement to service connection for erectile dysfunction, in light of the fully favorable determination, a discussion of VA's compliance with the duties to notify and assist is unnecessary.

Regarding the claim of entitlement to a convalescent rating, the record reflects that the RO provided the Veteran with the notice required under the VCAA in December 2010 and April 2012.  The letters notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  These letters were provided to the Veteran prior to the May 2012 rating decision now on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified, available, and relevant post-service VA and private treatment records.  Specific to the Veteran's claim for a convalescent rating, he argues that he is entitled to such a rating because he was prescribed bedrest and a back brace by his private chiropractor (G.C) from the Chicago Neck and Back Institute.  See Board Hearing Transcript (Tr.) at 27, 31.  He submitted records from G.C. and the Chicago Neck and Back Institute to support his claim.  He has not identified any outstanding records relevant to this claim.

The Board finds that a medical examination or opinion is not necessary to make a decision on the claim for a convalescent rating.  As will be explained below, the criteria for entitlement to a convalescent rating under 38 C.F.R. § 4.30 are specific.  Here, the evidence does not reflect that the Veteran had surgery necessitating convalescence, surgery with severe postoperative residuals, or treatment requiring immobilization by cast.  Under these circumstances, obtaining a medical examination or opinion would be of no consequence to the resolution of the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in November 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Service Connection for Erectile Dysfunction

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310(b) was amended effective October 10, 2006; however, because the Board finds that service connection is warranted under section 3.310(a), a discussion of the amendments regarding aggravation is unnecessary.

The Veteran asserts that his erectile dysfunction is proximately due to the medications used to treat his service-connected disabilities.  He is service connected for irritable bowel syndrome (IBS), hypertension, and musculoskeletal disabilities of the back and feet.  

A July 2008 VA General Medicine Note reflects that the Veteran reported having a decreased libido and difficulty obtaining an erection.  The physician indicated that the Veteran's blood pressure was well-controlled, but that hydrochlorothiazide (HCTZ) should be discontinued because of the secondary side effect of erectile dysfunction.  A note was made to increase his Lisinopril, a drug also used to treat hypertension.  An August 2008 note reflects that the Veteran was on Lisinopril for hypertension and that HCTZ caused erectile dysfunction.  

During a December 2010 VA examination, the Veteran reported that his erectile dysfunction began in 2006 and progressively worsened.  It was noted that the Veteran had been seen in the Sexual Dysfunction Clinic and no clearcut etiology had been identified.  It was suggested that he alter his blood pressure medication, but that it did not appear to have any benefit.  The examiner opined that the erectile dysfunction was not related to the Veteran's service-connected IBS, but did not address the medications used to treat his hypertension and musculoskeletal disabilities.

In June 2012, the Veteran submitted a list of medications that he has taken for his service-connected disabilities along with research from the Internet in support of his claim.  An article from Rush University Medical Center notes that erectile dysfunction is caused by poor circulation and is often brought on by hypertension and might also be associated with medication side effects.  An article from the Urological Association notes that antihypertensive drugs may cause erectile dysfunction.  Another article indicates that a potential side effect of Lisinopril is sexual dysfunction.  

In this case, there is competent and credible medical and lay evidence linking the Veteran's erectile dysfunction to his service-connected hypertension.  At the very least, the evidence is in relative equipoise and, as such, the benefit of the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, the Board finds that service connection is warranted for erectile dysfunction.

III.  Convalescent Rating

In July 2010, the Veteran filed a claim for a convalescent rating from March 1, 2010, to July 26, 2010, for treatment of his service-connected thoracic spine disability.  He asserted entitlement to a convalescent rating due to having been placed in a back brace by his private chiropractor (G.C.).  In September 2010, he indicated that he had been placed back in the brace effective August 2, 2010, and he requested that a convalescent rating be extended effective August 2, 2010.  

During the November 2013 Board hearing, the Veteran argued that he was entitled to a convalescent rating because he was put on bedrest from August 27, 2009, through December 2, 2009.  See Board Hearing Tr. at 31.  He stated that he had not had back surgery, but argued that he had fulfilled the requirements for a convalescent rating with the necessitation of house confinement.  Id. at 32.

The provisions governing convalescent ratings are set forth in 38 C.F.R. § 4.30.  The regulation provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in:  (1) surgery necessitating at least one month of convalescence;  (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

In September 2009, the Veteran's private chiropractor completed a Certification of Health Care Provider for the purposes of establishing benefits under the Family Medical Leave Act.   He indicated that the Veteran had low back pain and lumbar radiculopathy and would be totally incapacitated for a period of three months.  He also indicated that the Veteran was unable to perform any kind of work during this time period.  

In a September 2010 letter, the private chiropractor stated that the Veteran had been placed on temporary total disability on August 27, 2009.  He was prescribed steroid medication and continued with physical and chiropractic therapy with little improvement.  He then received a series of steroid injections while he remained off work and continued with physical and chiropractic care until December 2, 2009.  On December 3, 2009, he returned to work as a security assistant with restrictions.  He had an exacerbation in February 2010 and was taken off work from February 15, to 19, 2010.  Due to his persistent symptoms, a hard shell orthosis (thoracolumbar sacral orthosis - TLSO) was prescribed.  He continued working with restrictions.  The chiropractor noted that the Veteran continued to use a TLSO for the purpose of lessening compression of his spine due to prolonged sitting periods, which were required by his job.  

As an initial matter, the Board notes that the above-described care appears to have been in response to the Veteran's complaints of low back pain and radiculopathy, which have been attributed to lumbar spine degenerative disc disease (DDD) and a herniated nucleus pulposus (HNP) at the L4-L5 level.  As noted in the Introduction section, a claim for service connection for IVDS, which includes DDD and HNP, is pending; however these conditions are not currently service connected.  Nonetheless, even assuming the above-described care is associated with his service-connected thoracolumbar spine compression fracture, the Board finds that the criteria for a convalescent rating have not been met.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (finding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

The Veteran has not undergone back surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).  He also has not had surgery with severe postoperative residuals.  38 C.F.R. § 4.30(a)(2).  The Veteran argues that he meets this requirement because of the necessitation of house confinement during a period of bedrest prescribed by his chiropractor.  See Board Hearing Tr. at 32.  The Board notes that the regulation lists the necessitation of house confinement as one example of the type of severe postoperative residuals meeting the requirements for a convalescent rating.  This is denoted by the term "such as."  The Veteran argues that this list is disjunctive and not conjunctive.  He is correct in the sense that that he is not required to have all of the listed postoperative residuals; however, it is required that the residuals be postoperative, i.e., resulting from surgery.  To the extent his chiropractor indicated that the Veteran was totally incapacitated and unable to work, the Board notes that this was not a result of surgery.

Finally, the evidence does not show immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(3).  Although the Veteran has been prescribed a TLSO back brace, he removes it for showering and sleeping.  See Board Hearing Tr. at 28.  According to his chiropractor, it relieves compression from the spine and enables him to work.  In this regard, 38 C.F.R. § 4.30(a)(3) specifically references immobilization by 'cast' rather than, e.g., 'support,' 'wrap,' 'brace,' 'stabilizer,' 'splint,' 'fixed walker,' or other such assistive device.  A 'cast' is a rigid encasement of a part, as with plaster, plastic, or fiberglass, for purposes of immobilization.  See Stedman's Medical Dictionary, 298 (27th ed., 2000).  Thus, 38 C.F.R. § 4.30 considers immobilization by 'cast' as requisite and significant, rivaling the magnitude of post-surgical convalescence, as qualifications for a temporary total rating.  Use of a brace does not equate to immobilization by cast.

As noted above, it is clear from the evidence of record that the Veteran's back has not been immobilized by a cast.  While the Veteran was prescribed a TSLO back brace, his back has not been immobilized.  He is able to remove the brace to bath and sleep.  The Veteran may have been unable to work from August 27, to December 2, 2009, because of an exacerbation of his lumbar spine disability; however, the provisions of 38 C.F.R. § 4.30 have not been met and a temporary total rating is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30 for the Veteran's service-connected thoracolumbar spine disability is denied.


REMAND

A remand is necessary to ascertain the current nature and severity of the Veteran's service-connected thoracolumbar spine compression fracture and his service-connected foot disabilities.  All outstanding treatment records should also be obtained. 

I.  Treatment Records

During the Board hearing, the Veteran testified that he has received treatment for his feet from a private podiatrist.  See Board Hearing Tr. at 8.  He also presented testimony that he received treatment for his back at Rush University Medical Center, Sidney Hillman Health Center, and Chicago Back and Neck Institute.  Id. at 19-20, 27.  In addition, he receives periodic treatment at the Chicago VA Medical Center.  Although some of the records from Sidney Hillman Health Center and Chicago Back and Neck Institute have been submitted, it is unclear whether VA has received all of the relevant records.  On remand, any outstanding relevant VA and non-VA treatment records should be obtained.

II.  VA examinations

Regarding the increased rating claims, the Veteran testified that his foot and spine conditions have progressively worsened and that he is entitled to contemporaneous examinations.  See e.g., Board Hearing Tr. at 7, 17, 22.  As such, the Board finds that new examinations are necessary to evaluate the current nature and severity of the Veteran's service-connected foot and spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

In addition, the Board finds that clarification is needed as to the service-connected residuals of the thoracolumbar spine compression fracture.  As noted above, the Veteran has multiple disorders affecting both the lumbar and thoracic spine; however, it is unclear which disorders are related to the in-service injury.  

The Veteran's service treatment records indicate that he complained of sharp pains in the middle or thoracic spine area after lifting rations in the dining facility in February 1992.  The pain was noted to be in the T-2 area, in the midscapular region (between the shoulder blades).  There was no radiation and no neurological symptoms.  Straight leg raises were negative.  The impression was muscle spasms.  He was given Motrin and Robaxin and instructed to return if symptoms persisted.  There are no records of any follow-up treatment during active duty service.  

The Veteran filed a claim for service connection for back pain in September 2004.  A VA examination was conducted in connection with his claim in April 2006.  The VA examiner noted that X-rays revealed what appeared to be a mild compression fracture of the thoracolumbar spine.  The examiner indicated that he was unable to identify the exact level based on those X-rays, but that it appeared to be in the T8-T10 region.  The examiner opined that it was at least as likely as not that the compression fracture was related to the in-service injury described above.  Based on this examination, service connection was granted for what was characterized a compression fracture of the thoracolumbar region of T8 to T10.  

Private treatment records reflect that the Veteran has also been treated for low back pain associated with lumbar spine DDD, a herniated disc at the L4-L5 level, and lumbar radiculopathy.  A September 2009 chiropractic record notes that the Veteran also had "incidental" T10-T12 compression deformities.  

A May 2011 VA Neurology Consultation note indicates that the L4-L5 herniated disc is believed to be the source of the Veteran's pain and radicular symptoms.  

As noted above, the AOJ did not formally adjudicate whether the Veteran is entitled to service connection for IVDS, to include lumbar spine DDD and HNP.  Any decision with respect to the lumbar spine will affect the evaluation of the thoracic spine because they are evaluated together under the Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2013).  Therefore, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on issue could have a "significant impact" upon another, the two claims are inextricably intertwined) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012) (en banc), aff'd, 732 F.3d 1351 (Fed. Cir. 2013).  Hence, a determination on the increased rating claim for the Veteran's service-connected thoracolumbar spine compression fracture should be deferred pending final disposition of the claim of entitlement to service connection for IVDS, to include lumbar spine DDD and HNP.  

After the AOJ has adjudicated the claim of entitlement to service connection for IVDS, the AOJ should give the Veteran and his representative notice of the decision and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 20.200, 20.201, 20.202 (2013).


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his feet and back, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Specifically this should include records from his private podiatrist, Rush University Medical Center, Sidney Hillman Health Center, and Chicago Neck and Back Institute, which he identified during the November 2013 Board hearing.

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding treatment records for the Veteran from the Chicago VA Medical Center.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Then, after completing any other development deemed warranted, the AOJ should adjudicate the claim of entitlement to service connection for IVDS, to include lumbar spine DDD and HNP.  If the claim is not granted to the Veteran's satisfaction, the AOJ must notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights. 

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely notice of disagreement (NOD), and, after issuance of a supplemental statement of the case (SOC), a timely substantive appeal) must be perfected.  [Note: While the AOJ must allow the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim of entitlement to service connection, if desired, as soon as possible to avoid unnecessary delay in connection with his current appeal.]

4.  After the development outlined in items (1), (2), and (3) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected thoracolumbar spine compression fracture.  Because of the medical complexity involved, the Board directs that the Veteran should be examined by an orthopedic surgeon, or a medical professional with similar qualification and/or experience with lumbar and thoracic spine disorders.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder), and a copy of this REMAND should be made available to, and reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported in detail.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

The VA examiner's report should specifically address the following:

a) Identify and diagnose all residuals of the thoracolumbar spine compression fracture.  

b) In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected residuals of the thoracolumbar spine compression fracture.  

c) If possible, the examiner should distinguish all symptoms related to the Veteran's service-connected residuals of the thoracolumbar spine compression fracture from any other spine disability.  If the symptoms cannot be differentiated, the physician should so state in the report, and explain why with a robust rationale.

The examiner must provide a comprehensive rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

5.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected bilateral pes planus and residuals of distal phalanx fractures of the second and third toes of the right foot.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to, and reviewed by, the examiner.  

In accordance with the latest worksheet for rating the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected foot disabilities.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The AOJ is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal on the claim of entitlement to service connection for IVDS, to include lumbar spine DDD and HNP, or the time period for doing so has expired, whichever occurs first.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2013).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


